DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	NOTE:  The current amendments are difficult to read because the letter color/shading is not clear.  The Office requests the Applicant to use a darker/bolder/richer font color/shading for amendments.  The text should be clear to read (similar to the non-amended limitations).  


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-4,6-11,13-18,20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8, 15, the recited “the cache” would have been indefinite to one of ordinary skill in the art at the time of the invention.  One of ordinary skill would not have known the metes and bounds of the cache.  Specifically, one of ordinary skill would not have known which previous recitation of cache is being referred to (either a cache of the first controller, or a cache of the drive unit).  Correction is required to show appropriate antecedent basis.
Dependent claims are rejected based on dependency from claims 1, 8, 15.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6, 13 and 20, these claims are dependent from cancelled claims, and would have been indefinite to one of ordinary skill in the art at the time of the invention.  One of ordinary skill would not have known which claims they depend from, or are independent.  Correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4,7,8-11,14,15-18,21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa (US 20140143391) and in view of Kawamura (US 20130346723) and further in view of Koseki (US 20110289280) and Yokoi (US 8977781)

Claim 1. Tanigawa discloses A method (e.g., a computer system including a plurality of computers, 0011), comprising:
managing a mapping between write identifier, access virtual device identifier, and physical device for a drive unit comprising a plurality of physical devices (e.g., memory 222 for the storage controller 220 stores a response program 230, a redirect program 231, a volume control program 232, a volume definition table 233, an allocation management table 234, a storage domain definition table 235, a storage management provider 236, and a port management table 237, 0054, Fig. 4; allocation management table 234 shown in FIG. 8 serves to associate an address in the volume (segment number) with an LBA (Logical Block Addressing) of the physical storage device (physical disk drive), 0061, 0104);

for migration of a virtual device from a first controller to a second controller: retrieving a virtual device identifier from the second controller (e.g., mapping destination storage serial number 134f, a mapping destination volume name 134g, and a mapping destination port name 134h, 0104; The CPU 211 of each physical server 21-1, 21-2, and so on up to 21-n executes the OS 216, a virtualization program 217, one or more virtual servers (Virtual Machine(s): VM(s)) 218-1 and so on up to 218-n, which are stored in the memory 212, 0048); 
determining the physical device associated with the virtual device from the plurality of physical devices  (e.g., The migration destination physical server (21-2) is selected according to the usage of the resources allocated to the migration target virtual server 300a,… n the storage apparatus 22-1 storing the virtual disk used by the virtual server 300a,  para 0135 Fig. 6); and 
updating, for the determined physical device, the access virtual device identifier with the virtual device identifier in the mapping (e.g., physical server manager 123 regularly invokes the management provider in the physical server 21-3 and updates the management table so that it can always manage the latest configuration information; however, the physical server manager 123 may perform this update operation at the time of migration, 0148);

Tanigawa does not disclose, but Kawamura discloses
wherein a command received from the second controller to the determined physical device is processed through modification of one or more fields related to a data integrity field of the command based on the updated mapping (e.g., storage system receives a write request in S4101 and determines whether it is a DI I/O or not in S4102. In yes, the storage system checks the PI in S4109, sends a DI I/O command in S4110, 0159 Fig. 41); and 
data received from the determined physical device to the second controller is processed through modification of the data integrity field of the data based on the updated mapping (e.g.,  In S1011 to remap PI, the storage system updates the REF value for sending to the host server, 0106, 0108 Fig. 10;  write I/O response to the host server and updated DI type information, 0149 Fig. 38).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping tables mapping virtual disks to physical disks as disclosed by Tanigawa, with Kawamura, providing the benefit of protect data integrity stored in storage systems.  protecting data integrity between host server and storage device in the external storage virtualization (see Kawamura, 0003).

Tanigawa in view of Kawamura does not disclose, but Koseki discloses
	for the data received from a host to the first controller being a write data (e.g., host computer 40 issues a data transfer request command (a write request) to the disk array device 10, 0077):
caching the write data in a cache of the first controller (e.g., the memory 160 of the present invention also has a function of a cache memory that temporarily stores data communicated between the host computer 40 and the disk unit 200., 0055-0056, Fig. 8),
adding data integrity field to the write data using a virtual device identifier from the first controller to generate end-to-end data protection for the write data (e.g., setting of a DIF to be appended to new data, 0077 Fig. 7, 8);
caching the write data in a cache of the drive unit (e.g., storing data in the memory 160 to the disk device 220 at a given timing., 0101);
writing the modified write data from the cache to the determined physical device (e.g.,  thereafter, the data in the cache memory is written to a disk device at a given timing., 0009).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping tables mapping virtual disks to physical disks as disclosed by Tanigawa, with Kawamura, providing the benefit of  preventing the occurrence of data loss by ensuring that data has been accurately written to a cache memory (see Koseki, 0012) verifying the successful writing in a storage system (a disk array system)(0001), a check bit for verifying the successful update/overwrite is also provided in a verification code, and both the address information and the check bit are checked so as to verify the successful overwrite (0014).

Tanigawa in view of Kawamura and Koseki does not disclose, but Yokoi discloses
modifying the data integrity field of the write data in the cache with an identifier of determined physical device to form modified write data; and (e.g., , an area for the MP A1 and an area for the MP A2 are disposed in the storage memory 143 of the CTL A. These areas are used as areas for storing processing wait commands of the MP A1 and the MP A2, col 9:55-58, Fig. 1) (e.g., CPU 01 stores a writing request having a VOL (for example, an RVOL based on the PDEV 2 or TPVOL to which an area based on the PDEV 2 is allocated) based on the PDEV 2 as a writing destination, col 6:39-43; store the updated data stored in the cache area in the PDEV, col 24:27-29).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping tables mapping virtual disks to physical disks as disclosed by Tanigawa, with Kawamura, with Yokoi, providing the benefit of  a data integrity field (DIF) or the like which is used as a data securing code for a storage (see Yokoi, col 15:43-45)  by storing data in the temporary area, it is possible to perform the overwriting process at the timing of the MP C1, thereby facilitating the handling of the process (col 24:15-30).

Claim 2. Tanigawa does not disclose, but Kawamura discloses
wherein the modification of the one or more fields related to the data integrity field based on the updated mapping comprises: modifying the one or more fields related to the data integrity field of the command according to the write identifier to form a modified command; and transmitting the modified command to the determined physical device (e.g., the storage system generates the PI in S4103, converts the request to a DI I/O in S4104, sends a DI I/O command in S4105, para 0159 Fig. 41).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping tables mapping virtual disks to physical disks as disclosed by Tanigawa, with Kawamura, providing the benefit of protect data integrity stored in storage systems.  protecting data integrity between host server and storage device in the external storage virtualization (see Kawamura, 0003).

Claim 3. Tanigawa does not disclose, but Kawamura discloses 
wherein the modification of the data integrity field based on the updated mapping comprises: modifying the data integrity field of received data directed to the second controller with the access virtual device identifier to form modified data; and transmitting the modified data to the second controller  (e.g., the storage system converts the request to a DI I/O in S4203, sends a DI I/O command in S4204, receives a response in S4205, checks the PI in S4206, removes the PI in S4207,  para 0160 Fig. 42). 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping tables mapping virtual disks to physical disks as disclosed by Tanigawa, with Kawamura, providing the benefit of protect data integrity stored in storage systems.  protecting data integrity between host server and storage device in the external storage virtualization (see Kawamura, 0003).

Claim 4. Tanigawa discloses further comprising, for replication of the virtual device from the first controller to the second controller:
determining the physical device associated with the virtual device from the plurality of physical devices; retrieving the access virtual identifier associated with the second controller for the physical device; adding to the mapping, another mapping between the virtual device identifier, the physical device, and a controller identifier of the second controller  (e.g.,  a copied volume, which is physically different from a copy source volume, take over a device identifier of the copy source volume and changes an access target volume without making the physical server become aware of a configuration change , 0118; online volume migration function that migrates the content retained by a certain volume defined in a chassis to another volume without stopping by performing volume copying and switching the identification information in cooperation with switching of an access path, para 0080;  volume copying (replication) between the storage apparatuses, 0105).

Claim 6. Tanigawa discloses wherein the identifier of the determined physical device comprises the write identifier (e.g., each area of the physical storage devices is managed as a volume. The allocation management table 234 shown in FIG. 8 serves to associate an address in the volume (segment number) with an LBA (Logical Block Addressing) of the physical storage device (physical disk drive) and is created or changed by the volume control program 232, para 0061 Fig. 8).

Claim 7. Tanigawa discloses further comprising, for the migration of the virtual device from the first controller to the second controller:
for the virtual device identifier indicated by the mapping as already being in use within the second controller, generating a new virtual device identifier for the migration (e.g., define a new migration destination volume by assigning the LUN so that the relevant volume would not become a duplicate of other existing volumes in the existing storage domain, 0163).

Claim 8. Tanigawa discloses A non-transitory computer readable medium, storing instructions for executing a process (e.g., a virtual server migration control method for a computer system with a management device for managing a plurality of computers, 0012), the instructions comprising:
managing a mapping between write identifier, access virtual device identifier, and physical device for a drive unit comprising a plurality of physical devices (e.g., memory 222 for the storage controller 220 stores a response program 230, a redirect program 231, a volume control program 232, a volume definition table 233, an allocation management table 234, a storage domain definition table 235, a storage management provider 236, and a port management table 237, 0054, Fig. 4; allocation management table 234 shown in FIG. 8 serves to associate an address in the volume (segment number) with an LBA (Logical Block Addressing) of the physical storage device (physical disk drive), 0061, 0104);

for migration of a virtual device from a first controller to a second controller: retrieving a virtual device identifier from the second controller (e.g., mapping destination storage serial number 134f, a mapping destination volume name 134g, and a mapping destination port name 134h, 0104; The CPU 211 of each physical server 21-1, 21-2, and so on up to 21-n executes the OS 216, a virtualization program 217, one or more virtual servers (Virtual Machine(s): VM(s)) 218-1 and so on up to 218-n, which are stored in the memory 212, 0048);
 
determining the physical device associated with the virtual device from the plurality of physical devices  (e.g., The migration destination physical server (21-2) is selected according to the usage of the resources allocated to the migration target virtual server 300a,… n the storage apparatus 22-1 storing the virtual disk used by the virtual server 300a,  para 0135 Fig. 6); and 
updating, for the determined physical device, the access virtual device identifier with the virtual device identifier in the mapping (e.g., physical server manager 123 regularly invokes the management provider in the physical server 21-3 and updates the management table so that it can always manage the latest configuration information; however, the physical server manager 123 may perform this update operation at the time of migration, 0148);

Tanigawa does not disclose, but Kawamura discloses
wherein a command received from the second controller to the determined physical device is processed through modification of one or more fields related to a data integrity field of the command based on the updated mapping (e.g., storage system receives a write request in S4101 and determines whether it is a DI I/O or not in S4102. In yes, the storage system checks the PI in S4109, sends a DI I/O command in S4110, 0159 Fig. 41); and 
data received from the determined physical device to the second controller is processed through modification of the data integrity field of the data based on the updated mapping (e.g.,  In S1011 to remap PI, the storage system updates the REF value for sending to the host server, 0106, 0108 Fig. 10;  write I/O response to the host server and updated DI type information, 0149 Fig. 38).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping tables mapping virtual disks to physical disks as disclosed by Tanigawa, with Kawamura, providing the benefit of protect data integrity stored in storage systems.  protecting data integrity between host server and storage device in the external storage virtualization (see Kawamura, 0003).

Tanigawa in view of Kawamura does not disclose, but Koseki discloses
	for the data received from a host to the first controller being a write data (e.g., host computer 40 issues a data transfer request command (a write request) to the disk array device 10, 0077):
caching the write data in a cache of the first controller (e.g., the memory 160 of the present invention also has a function of a cache memory that temporarily stores data communicated between the host computer 40 and the disk unit 200., 0055-0056, Fig. 8),
adding data integrity field to the write data using a virtual device identifier from the first controller to generate end-to-end data protection for the write data (e.g., setting of a DIF to be appended to new data, 0077 Fig. 7, 8);
caching the write data in a cache of the drive unit (e.g., storing data in the memory 160 to the disk device 220 at a given timing., 0101);
writing the modified write data from the cache to the determined physical device (e.g.,  thereafter, the data in the cache memory is written to a disk device at a given timing., 0009).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping tables mapping virtual disks to physical disks as disclosed by Tanigawa, with Kawamura, providing the benefit of  preventing the occurrence of data loss by ensuring that data has been accurately written to a cache memory (see Koseki, 0012) verifying the successful writing in a storage system (a disk array system)(0001), a check bit for verifying the successful update/overwrite is also provided in a verification code, and both the address information and the check bit are checked so as to verify the successful overwrite (0014).

Tanigawa in view of Kawamura and Koseki does not disclose, but Yokoi discloses
modifying the data integrity field of the write data in the cache with an identifier of determined physical device to form modified write data; and (e.g., , an area for the MP A1 and an area for the MP A2 are disposed in the storage memory 143 of the CTL A. These areas are used as areas for storing processing wait commands of the MP A1 and the MP A2, col 9:55-58, Fig. 1) (e.g., CPU 01 stores a writing request having a VOL (for example, an RVOL based on the PDEV 2 or TPVOL to which an area based on the PDEV 2 is allocated) based on the PDEV 2 as a writing destination, col 6:39-43; store the updated data stored in the cache area in the PDEV, col 24:27-29).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping tables mapping virtual disks to physical disks as disclosed by Tanigawa, with Kawamura, with Yokoi, providing the benefit of  a data integrity field (DIF) or the like which is used as a data securing code for a storage (see Yokoi, col 15:43-45)  by storing data in the temporary area, it is possible to perform the overwriting process at the timing of the MP C1, thereby facilitating the handling of the process (col 24:15-30).

Claim 9 is rejected for reasons similar to claim 2 above.
Claim 10 is rejected for reasons similar to claim 3 above.
Claim 11 is rejected for reasons similar to claim 4 above.
Claim 13 is rejected for reasons similar to claim 6 above.
Claim 14 is rejected for reasons similar to claim 7 above.

Claim 15. Tanigawa discloses an apparatus (e.g., converged platforms (hereinafter referred to as CPF(s)), in each of which a plurality of physical servers are directly connected to a storage apparatus, Fig. 3 para 0037), comprising:
a memory configured to manage a mapping between write identifier, access virtual device identifier, and physical device for a drive unit comprising a plurality of physical devices (e.g., memory 222 for the storage controller 220 stores a response program 230, a redirect program 231, a volume control program 232, a volume definition table 233, an allocation management table 234, a storage domain definition table 235, a storage management provider 236, and a port management table 237, 0054, Fig. 4; allocation management table 234 shown in FIG. 8 serves to associate an address in the volume (segment number) with an LBA (Logical Block Addressing) of the physical storage device (physical disk drive), 0061, 0104); and
a processor, configured to (e.g., CPF 20-1, 20-2, and so on up to 20-n), in each of which a plurality of physical servers 21-1, 21-2, 0041 Fig. 1):
for migration of a virtual device from a first controller to a second controller: retrieve a virtual device identifier from the second controller (e.g., mapping destination storage serial number 134f, a mapping destination volume name 134g, and a mapping destination port name 134h, 0104; The CPU 211 of each physical server 21-1, 21-2, and so on up to 21-n executes the OS 216, a virtualization program 217, one or more virtual servers (Virtual Machine(s): VM(s)) 218-1 and so on up to 218-n, which are stored in the memory 212, 0048);
determine the physical device associated with the virtual device from the plurality of physical devices (e.g., The migration destination physical server (21-2) is selected according to the usage of the resources allocated to the migration target virtual server 300a,… n the storage apparatus 22-1 storing the virtual disk used by the virtual server 300a,  para 0135 Fig. 6); and 
update, for the determined physical device, the access virtual device identifier with the virtual device identifier in the mapping (e.g., physical server manager 123 regularly invokes the management provider in the physical server 21-3 and updates the management table so that it can always manage the latest configuration information; however, the physical server manager 123 may perform this update operation at the time of migration, 0148); 

Tanigawa does not disclose, but Kawamura discloses
wherein a command received from the second controller to the determined physical device is processed through modification of one or more fields related to a data integrity field of the command based on the updated mapping (e.g., storage system receives a write request in S4101 and determines whether it is a DI I/O or not in S4102. In yes, the storage system checks the PI in S4109, sends a DI I/O command in S4110, 0159 Fig. 41); and 
data received from the determined physical device to the second controller is processed through modification of the data integrity field of the data based on the updated mapping (e.g.,  In S1011 to remap PI, the storage system updates the REF value for sending to the host server, 0106, 0108 Fig. 10;  write I/O response to the host server and updated DI type information, 0149 Fig. 38).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping tables mapping virtual disks to physical disks as disclosed by Tanigawa, with Kawamura, providing the benefit of protect data integrity stored in storage systems.  protecting data integrity between host server and storage device in the external storage virtualization (see Kawamura, 0003).

Tanigawa in view of Kawamura does not disclose, but Koseki discloses
	for the data received from a host to the first controller being a write data (e.g., host computer 40 issues a data transfer request command (a write request) to the disk array device 10, 0077):
caching the write data in a cache of the first controller (e.g., the memory 160 of the present invention also has a function of a cache memory that temporarily stores data communicated between the host computer 40 and the disk unit 200., 0055-0056, Fig. 8),
adding data integrity field to the write data using a virtual device identifier from the first controller to generate end-to-end data protection for the write data (e.g., setting of a DIF to be appended to new data, 0077 Fig. 7, 8);
caching the write data in a cache of the drive unit (e.g., storing data in the memory 160 to the disk device 220 at a given timing., 0101);
writing the modified write data from the cache to the determined physical device (e.g.,  thereafter, the data in the cache memory is written to a disk device at a given timing., 0009).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping tables mapping virtual disks to physical disks as disclosed by Tanigawa, with Kawamura, providing the benefit of  preventing the occurrence of data loss by ensuring that data has been accurately written to a cache memory (see Koseki, 0012) verifying the successful writing in a storage system (a disk array system)(0001), a check bit for verifying the successful update/overwrite is also provided in a verification code, and both the address information and the check bit are checked so as to verify the successful overwrite (0014).

Tanigawa in view of Kawamura and Koseki does not disclose, but Yokoi discloses
modifying the data integrity field of the write data in the cache with an identifier of determined physical device to form modified write data; and (e.g., , an area for the MP A1 and an area for the MP A2 are disposed in the storage memory 143 of the CTL A. These areas are used as areas for storing processing wait commands of the MP A1 and the MP A2, col 9:55-58, Fig. 1) (e.g., CPU 01 stores a writing request having a VOL (for example, an RVOL based on the PDEV 2 or TPVOL to which an area based on the PDEV 2 is allocated) based on the PDEV 2 as a writing destination, col 6:39-43; store the updated data stored in the cache area in the PDEV, col 24:27-29).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping tables mapping virtual disks to physical disks as disclosed by Tanigawa, with Kawamura, with Yokoi, providing the benefit of  a data integrity field (DIF) or the like which is used as a data securing code for a storage (see Yokoi, col 15:43-45)  by storing data in the temporary area, it is possible to perform the overwriting process at the timing of the MP C1, thereby facilitating the handling of the process (col 24:15-30).

Claim 16. Tanigawa does not disclose, but Kawamura discloses
wherein the processor is configured to modify the one or more fields related to the data integrity field based on the updated mapping by: modifying the one or more fields related to the data integrity field of the command according to the write identifier to form a modified command; and transmitting the modified command to the determined physical device (e.g., the storage system generates the PI in S4103, converts the request to a DI I/O in S4104, sends a DI I/O command in S4105, para 0159 Fig. 41).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping tables mapping virtual disks to physical disks as disclosed by Tanigawa, with Kawamura, providing the benefit of protect data integrity stored in storage systems.  protecting data integrity between host server and storage device in the external storage virtualization (see Kawamura, 0003).

Claim 17. Tanigawa does not disclose, but Kawamura discloses 
wherein the processor is configured to modify the data integrity field based on the updated mapping by: modifying the data integrity field of received data directed to the second controller with the access virtual device identifier to form modified data; and transmitting the modified data to the second controller (e.g., the storage system converts the request to a DI I/O in S4203, sends a DI I/O command in S4204, receives a response in S4205, checks the PI in S4206, removes the PI in S4207,  para 0160 Fig. 42). 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping tables mapping virtual disks to physical disks as disclosed by Tanigawa, with Kawamura, providing the benefit of protect data integrity stored in storage systems.  protecting data integrity between host server and storage device in the external storage virtualization (see Kawamura, 0003).

Claim 18. Tanigawa discloses the processor further configured to, for replication of the virtual device from the first controller to the second controller:
retrieve a virtual device identifier from the second controller; determine the physical device associated with the virtual device from the plurality of physical devices;
add to the mapping, another mapping between the virtual device identifier, the physical device, and a controller identifier of the second controller (e.g.,  a copied volume, which is physically different from a copy source volume, take over a device identifier of the copy source volume and changes an access target volume without making the physical server become aware of a configuration change , 0118; online volume migration function that migrates the content retained by a certain volume defined in a chassis to another volume without stopping by performing volume copying and switching the identification information in cooperation with switching of an access path, para 0080;  volume copying (replication) between the storage apparatuses, 0105).

Claim 20. Tanigawa discloses 
wherein the identifier of the determined physical device comprises the write identifier (e.g., each area of the physical storage devices is managed as a volume. The allocation management table 234 shown in FIG. 8 serves to associate an address in the volume (segment number) with an LBA (Logical Block Addressing) of the physical storage device (physical disk drive) and is created or changed by the volume control program 232, para 0061 Fig. 8).

Claim 21. Tanigawa discloses further comprising, for the migration of the virtual device from the first controller to the second controller:
for the virtual device identifier indicated by the mapping as already being in use within the second controller, generating a new virtual device identifier for the migration (e.g., define a new migration destination volume by assigning the LUN so that the relevant volume would not become a duplicate of other existing volumes in the existing storage domain, 0163).

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. 

For claims 1, 8 and 15, Applicant argues that that the cited references do not disclose the amended limitations.  The Office disagrees.
In the present OA, Koseki and Yokoi, in combination with the other recited references, render the amended limitations as obvious.
Specifically, Tanigawa in view of Kawamura does not disclose, but Koseki discloses
	for the data received from a host to the first controller being a write data (e.g., host computer 40 issues a data transfer request command (a write request) to the disk array device 10, 0077):
caching the write data in a cache of the first controller (e.g., the memory 160 of the present invention also has a function of a cache memory that temporarily stores data communicated between the host computer 40 and the disk unit 200., 0055-0056, Fig. 8),
adding data integrity field to the write data using a virtual device identifier from the first controller to generate end-to-end data protection for the write data (e.g., setting of a DIF to be appended to new data, 0077 Fig. 7, 8);
caching the write data in a cache of the drive unit (e.g., storing data in the memory 160 to the disk device 220 at a given timing., 0101);
writing the modified write data from the cache to the determined physical device (e.g.,  thereafter, the data in the cache memory is written to a disk device at a given timing., 0009).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping tables mapping virtual disks to physical disks as disclosed by Tanigawa, with Kawamura, providing the benefit of  preventing the occurrence of data loss by ensuring that data has been accurately written to a cache memory (see Koseki, 0012) verifying the successful writing in a storage system (a disk array system)(0001), a check bit for verifying the successful update/overwrite is also provided in a verification code, and both the address information and the check bit are checked so as to verify the successful overwrite (0014).

Tanigawa in view of Kawamura and Koseki does not disclose, but Yokoi discloses
modifying the data integrity field of the write data in the cache with an identifier of determined physical device to form modified write data; and (e.g., , an area for the MP A1 and an area for the MP A2 are disposed in the storage memory 143 of the CTL A. These areas are used as areas for storing processing wait commands of the MP A1 and the MP A2, col 9:55-58, Fig. 1) (e.g., CPU 01 stores a writing request having a VOL (for example, an RVOL based on the PDEV 2 or TPVOL to which an area based on the PDEV 2 is allocated) based on the PDEV 2 as a writing destination, col 6:39-43; store the updated data stored in the cache area in the PDEV, col 24:27-29).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping tables mapping virtual disks to physical disks as disclosed by Tanigawa, with Kawamura, with Yokoi, providing the benefit of  a data integrity field (DIF) or the like which is used as a data securing code for a storage (see Yokoi, col 15:43-45)  by storing data in the temporary area, it is possible to perform the overwriting process at the timing of the MP C1, thereby facilitating the handling of the process (col 24:15-30).
Applicant’s arguments for dependent claims 2-7, 9-14, 16-21  are based on their respective base independent claims 1, 8, 15, which are addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135